Citation Nr: 1436751	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for prostate cancer, status post cryotherapy, prior to December 30, 2013.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In November 2013, the Board remanded this matter for additional development and the case now returns for final appellate review.

The Veteran testified at hearings before a Decision Review Officer (DRO) at the RO in December 2010 and before the undersigned Veterans Law Judge sitting at the RO in November 2012.  Transcripts of both hearings are associated with the record.

In a February 2014 supplemental statement of the case, the RO granted the Veteran a 20 percent rating for his prostate cancer residuals, effective December 30, 2013.  In an April 2014 statement, the Veteran indicated that he was satisfied with the 20 percent rating assigned, but he expressed dissatisfaction with the effective date of the increased rating.  The Veteran indicated that he believed the effective date of the 20 percent rating should be the date of the claim-May 12, 2010.  Therefore, the Board finds that the Veteran has indicated his intent to limit his appeal to entitlement to a 20 percent rating prior to December 20, 2013.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Hamilton v. Brown, 4 Vet App. 528, 544 (1993).  Accordingly, the issue on appeal has been recharacterized as listed on the title page of this decision. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

For the entire appeal period, i.e., since May 12, 2010, the Veteran's prostate cancer, status post cryotherapy, has been manifested by complaints of frequent daytime urination every two to three hours, awakening to urinate two times every night, and incontinence resulting in the need to change absorbent materials once per day.


CONCLUSION OF LAW

As of May 12, 2010, the criteria for an initial 20 percent rating for prostate cancer, status post cryotherapy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Veteran has limited his appeal to entitlement to a 20 percent evaluation for prostate cancer since May 12, 2010.  As the Board herein awards such a rating for the entire appeal period, such is a full grant of benefits sought on appeal and, therefore, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's prostate cancer is rated under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7528.  For malignant neoplasms of the genitourinary system, a 100 percent rating is assigned.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, prostate cancer residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day.  Voiding dysfunction requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Voiding dysfunction requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating. 

Urinary frequency is rated 10 percent with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for a daytime voiding interval less than one hour, or; awakening to void five or more times per night. 

Obstructed voiding warrants a maximum schedular rating of 30 percent for urinary retention requiring intermittent or continuous catheterization. A 10 percent rating is assigned for less severe symptoms.  38 C.F.R. § 4.115a.

The Veteran was afforded a prostate cancer VA examination in August 2010.  The examiner noted that the Veteran did not have incontinence.  As to urinary frequency, the examiner indicated that there was no nocturia or daytime frequency, hesitancy, or dysuria, and the Veteran had a normal stream.  The examiner did not state how frequently the Veteran urinated each day.

The Veteran testified before a DRO in December 2010.  The Veteran's representative stated that the Veteran did not use absorbent material.  In his August 2011 VA Form 9, the Veteran stated that he has "difficulty with urination [and] incontinency, such as low stream flow, wetting myself day [and] night constantly."  He stated that he was required to take Flomax and that without the medication he would need to wear absorbent material because of frequent leakage.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge.  He reported that he wet himself day and night but did not wear an absorbent pad because he was embarrassed.  He stated, "I would rather just go in my underwear and change my underwear . . ." and that he did not "feel like...a manly person by wearing diapers."  He also stated that if he were to wear absorbent materials, he would have to change them three or four times a day.  He reported that urinary frequency was three to five times per day and three or four times at night.  He reported that his symptoms have gotten slightly worse since his last VA examination in August 2010 and that he was embarrassed to discuss his symptoms with the August 2010 examiner because she was a woman.

In December 2013, the Veteran was afforded a VA examination.  At such time, he reported that he urinates every two to three hours, and awakens two times each night to urinate.  He has minor dribbling of urine requiring one change of absorbent material daily.  The examiner noted that the Veteran's voiding dysfunction causes signs or symptoms of obstructed voiding, including marked hesitancy, slow or weak stream, and decreased force of stream.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.

The Board finds that the Veteran is competent to report the severity of his urinary symptoms and the frequency at which he has to wear and change absorbent materials.  The Board acknowledges that the August 2010 VA examiner found that the Veteran did not wear absorbent material and that he reported at his December 2010 DRO hearing that he did not wear absorbent material.  However, the Board finds credible the Veteran's explanation that he was too embarrassed to wear absorbent materials.  The Board further finds credible the Veteran's statement that he was required to change his underwear each day due to urinary leakage.

Accordingly, resolving all doubt in favor of the Veteran, the Board finds that the criteria to assign an initial 20 percent rating for prostate cancer, status post cryotherapy, effective May 12, 2010, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528, have been met.  See 38 U.S.C.A. § 5107; C.F.R. § 4.3.  As for whether a rating greater than 20 percent is warranted, the Board notes that the Veteran, through his April 2014 statement, specifically limited his appeal to entitlement to an earlier effective date for the 20 percent rating assigned for prostate cancer.  Thus, the Board does not have jurisdiction over whether a rating in excess of 20 percent is warranted.  See AB, supra; see also Hamilton, supra.


ORDER

As of May 12, 2010, an initial 20 percent rating for prostate cancer, status post cryotherapy, is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


